ACCEPTED
                                                                                01-12-01108-CV
                                                                     FIRST COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                            5/8/2015 9:25:08 AM
                                                                          CHRISTOPHER PRINE
                                                                                         CLERK
                           NO. 01-12-01108-CV


                                                               FILED IN
                     IN THE COURT OF APPEALS            1st COURT OF APPEALS
                  FOR THE FIRST DISTRICT OF TEXAS           HOUSTON, TEXAS
                            AT HOUSTON                  5/8/2015 9:25:08 AM
                                                        CHRISTOPHER A. PRINE
                                                                Clerk

                            TELICIA OWENS,
                               Appellant,

                                    V.

MEMORIAL HERMANN HOSPITAL SYSTEM D/B/A MEMORIAL HERMANN –
              TEXAS MEDICAL CENTER, ET AL.,
                        Appellees.


 On Appeal from the 152nd Judicial District Court of Harris County, Texas
                   Trial Court Cause No. 2012-07534


MEMORIAL HERMANN HOSPITAL SYSTEM D/B/A MEMORIAL HERMANN –
      TEXAS MEDICAL CENTER’S UNOPPOSED MOTION FOR
  EXTENSION OF TIME TO FILE A MOTION FOR REHEARING AND/OR
           A MOTION FOR EN BANC RECONSIDERATION


                              Richard M. Law
                          State Bar No. 12004500
                              Angela M. Nolan
                          State Bar No. 00798400
                      Smith Adams Law Feehan LLP
                        1415 Louisiana, Suite 3800
                          Houston, Texas 77002
                       (713) 652-3200 – Telephone
                        (713) 652-6000 – Facsimile

                ATTORNEYS FOR APPELLEE,
MEMORIAL HERMANN HOSPITAL SYSTEM D/B/A MEMORIAL HERMANN –
                  TEXAS MEDICAL CENTER
MEMORIAL HERMANN HOSPITAL SYSTEM D/B/A MEMORIAL HERMANN –
      TEXAS MEDICAL CENTER’S UNOPPOSED MOTION FOR
  EXTENSION OF TIME TO FILE A MOTION FOR REHEARING AND/OR
           A MOTION FOR EN BANC RECONSIDERATION

      Appellee,    MEMORIAL       HERMANN        HOSPITAL       SYSTEM      D/B/A

MEMORIAL HERMANN – TEXAS MEDICAL CENTER (“Memorial Hermann”),

files this Unopposed Motion respectfully requesting an extension of forty-five (45)

days to file a Motion for Rehearing and/or a Motion for En Banc Reconsideration

in this matter. In support of the same, Memorial Hermann shows the Court the

following:

1.    Appellees are Memorial Hermann Hospital System d/b/a Memorial Hermann

– Texas Medical Center, Kenneth A. Totz, D.O., Krista G. Handyside, M.D., and

Samuel J. Prater, M.D.; Appellant is Telicia Owens.

2.    This Unopposed Motion is filed within any deadlines contemplated under

Texas Rules of Appellate Procedure 10.1, 10.5, and 49.

3.    This Motion for Extension is unopposed.

4.    The Court may grant an extension of time under the authority of Texas Rule

of Appellate Procedure 10.5(b).

5.    This is an unopposed motion requesting an extension of time to file a Motion

for Rehearing and/or a Motion for En Banc Reconsideration of the Judgment and

Opinion entered by this Court on April 23, 2015. The current deadline to file




                                        2
Memorial Hermann’s Motion for Rehearing and/or Motion for En Banc

Reconsideration is May 8, 2015.

6.    Memorial Hermann requests an additional forty-five (45) days to file its

Motion for Rehearing and/or Motion for En Banc Reconsideration, extending the

time that the motions are due until June 22, 2015.

7.    Memorial Hermann does not seek this extension for reasons of delay, but

so counsel may have more time for consideration of appellate issues and so that

justice may be done.

8.    Memorial Hermann has sought no prior extensions to file these motions.

9.    For the above reasons, Memorial Hermann respectfully requests that the

Court grant an extension of time to file its Motion for Rehearing and/or Motion for

En Banc Reconsideration until June 22, 2015.

10.   Memorial Hermann respectfully requests all other appropriate relief.




                                        3
Respectfully submitted,

SMITH ADAMS LAW FEEHAN LLP




/s/ Angela M. Nolan______________
Richard M. Law
Texas Bar No. 12004500
Richard@SmithAdamsLaw.com
Angela M. Nolan
Texas Bar No. 00798400
Angela@SmithAdamsLaw.com
1415 Louisiana, Suite 3800
Houston, Texas 77002
(713) 652-3200 Phone
(713) 652-6000 Fax

ATTORNEYS FOR APPELLEE,
MEMORIAL HERMANN HOSPITAL SYSTEM
D/B/A MEMORIAL HERMANN – TEXAS
MEDICAL CENTER




  4
                        CERTIFICATE OF CONFERENCE

      Counsel for Memorial Hermann has conferred with Appellant’s counsel
regarding this Motion for Extension of Time to File a Motion for Rehearing and/or
a Motion for En Banc Reconsideration. Appellant’s counsel is unopposed.

                                              /s/ Angela M. Nolan
                                              Angela M. Nolan


                           CERTIFICATE OF SERVICE

      I, Charles B. Holm, hereby certify that a true and correct copy of the foregoing
instrument was provided to all counsel of record in accordance with the applicable
Texas Rules of Appellate Procedure on this the 8th day of May, 2015.

      Reginald E. McKamie, Sr.
      Law Offices of Reginald E. McKamie, Sr.
      1210 Antoine Drive, Suite 100
      Houston, Texas 77055
      Via Facsimile: (713) 465-2894

      Charles B. Holm
      Holm Bambace LLP
      1010 Lamar, Suite 100
      Houston, Texas 77002
      Via Facsimile: (713) 652-9702

      Frank A. Doyle
      Gabe A. Sassin
      Myers Doyle
      7676 Woodway, Suite 350
      Houston, Texas 77063
      Via Facsimile: (713) 278-9163



                                              /s/ Angela M. Nolan
                                              Angela M. Nolan




                                          5